Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         25-SEP-2019
                                                         02:00 PM



                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

               HONOLULU CIVIL BEAT INC., Petitioner,

                                 vs.

  THE HONORABLE JEFFREY P. CRABTREE, Circuit Court Judge of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

     STATE OF HAWAII ORGANIZATION OF POLICE OFFICERS (SHOPO),
  exclusive representative for Bargaining Unit 12, Police; and
             CITY AND COUNTY OF HONOLULU, Respondents.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                     (CIVIL NO. 18-1-0823-05)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Honolulu Civil Beat

Inc.’s petition for writ of mandamus, filed on September 5, 2019,

the documents attached thereto and submitted in support thereof,

and the record, it appears that an appeal is pending in CAAP-19-

0000450.   Petitioner may seek relief through the appellate

process, as appropriate.   Petitioner, therefore, is not entitled

to the requested writ of mandamus.     See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; a writ of mandamus

is not intended to supersede the legal discretionary authority of

the trial courts, cure a mere legal error, or serve as a legal

remedy in lieu of normal appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, September 25, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2